Exhibit 10.1

 

THIRD AMENDMENT TO FEE AGREEMENT

 

THIS THIRD AMENDMENT TO FEE AGREEMENT (this “Amendment”), dated as of May 1,
2019 (the “Effective Date”), is made by and among CITIBANK, N.A. (together with
its successors and/or assigns, “Buyer”), TRMT CB LENDER LLC, a Delaware limited
liability company (“Seller”), and for the purpose of acknowledging and agreeing
to the provision set forth in Section 3 hereof, TREMONT MORTGAGE TRUST, a
Maryland real estate investment trust (“Guarantor”).

 

W I T N E S S E T H:

 

WHEREAS, Seller and Buyer have entered into that certain Master Repurchase
Agreement, dated as of February 9, 2018, as amended by the First Amendment to
Master Repurchase Agreement, dated as of November 6, 2018, and the Second
Amendment to Master Repurchase Agreement, dated as of the date hereof (as such
agreement may be further amended, supplemented, extended, restated, replaced or
otherwise modified from time to time, the “Repurchase Agreement”);

 

WHEREAS, in connection with the Repurchase Agreement, Seller and Buyer entered
into that certain Fee Agreement, dated as of February 9, 2018, as amended by the
First Amendment to Fee Agreement, dated as of November 6, 2018 and the Second
Amendment to Fee Agreement, dated as of February 4, 2019 (as the same may be
further amended, supplemented or otherwise modified from time to time, the “Fee
Agreement”);

 

WHEREAS, all capitalized terms used herein and not otherwise defined shall have
the respective meanings set forth in the Repurchase Agreement; and

 

WHEREAS, Seller and Buyer desire to modify the definitions of Facility Amount
and Supplemental Facility Fee as set forth herein.

 

NOW, THEREFORE, in consideration of ten dollars ($10) and for other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, Seller and Buyer covenant and agree as follows as of the Effective
Date, and Guarantor acknowledges and agrees as to the provision set forth in
Section 3 as of the Effective Date:

 

1.                                      Amendment to Fee Agreement.

 

(a)                                 The following definitions in Section 1 of
the Fee Agreement are hereby deleted in their entirety and replaced by the
versions below:

 

“Facility Amount” shall mean $135,000,000; provided, that, notwithstanding the
foregoing, commencing on and after the date Guarantor has issued Indebtedness
which, in the reasonable determination of Buyer, satisfies the requirements to
be treated as RMR Indebtedness, then the Facility Amount shall equal the sum of
(x) $135,000,000 plus (y) the product of (i) three (3) and (ii) the greater of
(a) the amount of RMR Indebtedness borrowed and (b) the net cash proceeds
received by Guarantor in connection with a public offering of common stock or
issuance of preferred equity, subject to a maximum Facility Amount equal to
$250,000,000, which increase shall be effective on the date

 

--------------------------------------------------------------------------------



 

such borrowing under the RMR Indebtedness occurs or the date such net cash
proceeds are actually raised.  Seller shall notify Buyer in writing of each
borrowing under the RMR Indebtedness by not later than the second (2nd) Business
Day prior to the Business Day on which funds are advanced or received, as
applicable.

 

“Supplemental Facility Fee” shall mean an amount equal to the product of
(x) 0.50%, (y) the increase in the Facility Amount described and established
under the proviso to the definition of Facility Amount and (z) a fraction,
expressed as a percentage, the numerator of which equals the number of calendar
days from the Business Day on which such increase in the Facility Amount is
effective to November 6, 2021 and the denominator of which equals 1,095.

 

2.                                      Seller’s Representations.  Seller has
taken all necessary action to authorize the execution, delivery and performance
of this Amendment.  This Amendment has been duly executed and delivered by or on
behalf of Seller and constitutes the legal, valid and binding obligation of
Seller enforceable against Seller in accordance with its terms subject to
bankruptcy, insolvency, and other limitations on creditors’ rights generally and
to equitable principles.  No Event of Default has occurred and is continuing,
and no Event of Default will occur as a result of the execution, delivery and
performance by Seller of this Amendment.  Any consent, approval, authorization,
order, registration or qualification of or with any Governmental Authority
required for the execution, delivery and performance by Seller of this Amendment
has been obtained and is in full force and effect (other than consents,
approvals, authorizations, orders, registrations or qualifications that if not
obtained, are not reasonably likely to have a Material Adverse Effect).

 

3.                                      Reaffirmation of Guaranty.  Guarantor
has executed this Amendment for the purpose of acknowledging and agreeing that,
notwithstanding the execution and delivery of this Amendment and the amendment
of the Repurchase Agreement hereunder, all of Guarantor’s obligations under the
Guaranty remain in full force and effect and the same are hereby irrevocably and
unconditionally ratified and confirmed by Guarantor in all respects.

 

4.                                      Conditions Precedent.  This Amendment
and its provisions shall become effective upon the execution and delivery of
this Amendment by a duly authorized officer of each of Seller, Buyer and
Guarantor.

 

5.                                      Agreement Regarding Expenses.  Seller
agrees to pay Buyer’s reasonable out of pocket expenses (including reasonable
legal fees) incurred in connection with the preparation and negotiation of this
Amendment promptly (and after Buyer or Buyer’s counsel gives Seller an invoice
for such expenses).

 

6.                                      Full Force and Effect.  Except as
expressly modified hereby, all of the terms, covenants and conditions of the
Repurchase Agreement and the other Transaction Documents remain unmodified and
in full force and effect and are hereby ratified and confirmed by Seller.  Any
inconsistency between this Amendment and the Repurchase Agreement (as it existed
before this Amendment) shall be resolved in favor of this Amendment, whether or
not this Amendment specifically modifies the particular provision(s) in the
Repurchase Agreement inconsistent with this Amendment.  All references to the
“Agreement” in the Repurchase Agreement or to the

 

2

--------------------------------------------------------------------------------



 

“Repurchase Agreement” in any of the other Transaction Documents shall mean and
refer to the Repurchase Agreement as modified and amended hereby.

 

7.                                      No Waiver.  The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Buyer under the Repurchase Agreement, the Guaranty, any
of the other Transaction Documents or any other document, instrument or
agreement executed and/or delivered in connection therewith.

 

8.                                      Headings.  Each of the captions
contained in this Amendment are for the convenience of reference only and shall
not define or limit the provisions hereof.

 

9.                                      Counterparts.  This Amendment may be
executed in any number of counterparts, and all such counterparts shall together
constitute the same agreement.  Signatures delivered by email (in PDF format)
shall be considered binding with the same force and effect as original
signatures.

 

10.                               Governing Law.  This Amendment shall be
governed in accordance with the terms and provisions of Article 19 of the
Repurchase Agreement.

 

[No Further Text on this Page; Signature Pages Follow]

 

3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the day and year first above
written and effective as of the Effective Date.

 

 

SELLER:

 

 

 

TRMT CB LENDER LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ G. Douglas Lanois

 

 

Name:

G. Douglas Lanois

 

 

Title:

Chief Financial Officer and Treasurer

 

[SIGNATURES PAGES CONTINUE ON NEXT PAGE]

 

--------------------------------------------------------------------------------



 

 

GUARANTOR:

 

 

 

TREMONT MORTGAGE TRUST,

 

a Maryland real estate investment trust

 

 

 

 

 

By:

/s/ G. Douglas Lanois

 

Name:

G. Douglas Lanois

 

Title:

Chief Financial Officer and Treasurer

 

[SIGNATURES PAGES CONTINUE ON NEXT PAGE]

 

--------------------------------------------------------------------------------



 

 

BUYER:

 

 

 

CITIBANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Richard B. Schlenger

 

 

Name:

Richard B. Schlenger

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------